Title: From John Adams to John Adams Smith, 7 January 1817
From: Adams, John
To: Smith, John Adams



Dear Sir
Quincy January 7th 1817

Thanks for your favour of Novbr. 13th. Of Lord Holland, I know nothing. I pity the people, I pity all men of destinction. I pity Emperors, Kings and Popes. they are all when invested with a little brief authority, hurried, and driven by their associates, into measures, they do not and cannot approve: What is to be the fate of Napoleon? no matter; Split him for a Mackerel and broil him for the breakfast of a Canibal. What then?
I have read in a book, that Alexander did much good, and in other books that Caesar did great good, and in others, that English liberties are all owing to Cromwell; and I believe all these paradoxes. And I believe another viz’ that Napoleon will soon be acknowledged to have done good though I acquesce in the termination of his career; heaven would not trust the Macedonian, the Briton, the Roman, nor the Corsican with unlimited power, and I adare its wisdom.
But how can legitimacy rise again? Lock, Rousseau, Frederick &c cannot be called in. Pope Gelasius cannot burn fifty gospels. Another Pope cannot burn forty Carrtloads of hebrew manuscripts It cannot be concealed that Napoleon was tolerant. Superstition and despotism cannot stand another Century against the press; and the press cannot be annihilated. it would be no wonders if Napoleon should in twenty years become the most popular name that ever whistled in Europe. His exile & detention in Helena, is unquestionably a violation of the law of nations and the  British Constitution. It is sic rolo, sic jubeo. You see I have left out St, or Saint before Helena, because I think, all mankind ought to blush at that word; England ought to banish it from “James’s” Alexander, ought to discard it from Petersburg.
According to present appearances, the august Legitemates are taking the most effectual measures to revive the cry of Frederick, Voltaire, and D’Alembert. “Ecrarsez le miserable” Crush the Wretch” meaning the Pope and his Hierarchy.
I wish you to execute a commission for me. purchase Mr Farmers Works, his D’amours; his miracles, and indeed all his works. Ask Mr Vaughan or Dr Disney, or Mr. Morgan where they may be found. Ask your Uncle for the means of the purchase. I will repay him.
Would you believe it? We are become “All Republicans, & all Federalists—” as sincerely as were 16 years ago. So we shall continue for Mr Randolph assures us “the party is safe for eight years to come. Your affectionate.
JA.